Citation Nr: 1025712	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
intervertebral disc syndrome, superimposed upon scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Hartford, 
Connecticut, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in December 
2009, when it was remanded for additional development.  The 
requested development has been completed to the extent possible, 
and the appeal has been returned to the Board for further review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability is productive of a range 
of motion of 120 degrees of flexion and zero degrees of extension 
with no additional limitation due to pain, weakness, 
incoordination or fatigability with repetitive motion, and 
subjective complaints of giving way two or three times a week 
without objective evidence of instability. 

2.  The Veteran's intervertebral disc syndrome is productive of 
flexion of more than 60 degrees and a combined range of motion of 
the thoracolumbar spine of more than 120 degrees with no 
additional limitation due to pain, weakness, incoordination or 
fatigability with repetitive motion; without evidence of muscle 
spasm, guarding, abnormal gait, abnormal spinal contours, or 
incapacitating episodes. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 
4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2009). 

2.  The criteria for an evaluation in excess of 10 percent for 
intervertebral disc syndrome, superimposed upon scoliosis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Code 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and 
the first three Dingess elements are substantiated.  Furthermore, 
the Veteran was provided with preadjudication notice regarding 
his claim for an increased rating for his back disability that 
met the remaining requirements of Dingess and Pelegrini in 
November 2005.  

The Veteran was not provided with notice pertaining to his claim 
for an increased evaluation for his left knee disability until 
April 2006, which was after the initial adjudication of his 
claim.  This notice met the requirements of Dingess and 
Pelegrini.  Although it was not received until after the initial 
adjudication of his claim, the Veteran has had ample time to 
respond, and his claim has been readjudicated since the receipt 
of this notice.  Therefore, the Veteran was not prejudiced by the 
delay in notification.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board finds that the duty to notify the Veteran has 
been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran was afforded 
VA examinations of his back in December 2005 and his knee in May 
2006 in conjunction with his current claim.  Although the claims 
folder was not made available to the examiner on either occasion, 
the Board notes that the history contained in the examination 
reports is accurate.  In claims for increased evaluations, the 
most important findings concern the current impairment that 
results from each disability, and not the historical record, and 
the Board finds that the 

failure to review the claims folder does not result in any harm 
to the Veteran's claim.  

New examinations were scheduled for the Veteran as a result of 
the December 2009 remand, but the Veteran did not report.  His 
spouse indicated that he is now in a nursing home due to 
Alzheimer's disease, and would be unable to attend any 
examinations.  However, all VA treatment records have been 
obtained and placed with the claims folder.  The Veteran had 
declined his right to a hearing.  As there is no indication of 
the existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield 21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Knee

The Veteran argues that the symptoms of his left knee disability 
have increased in severity to such an extent that a higher rating 
is warranted.  He argues that he experiences pain and instability 
of his knee, and that his knee will give way two or three times a 
week.  

The record shows that entitlement to service connection for 
arthritis of the left knee was established in a March 1953 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  The evaluation was increased to the current 10 
percent rating in a December 2004 rating decision, effective from 
June 2004.  The Veteran's current claim for an increased 
evaluation was received in August 2005.  

The Veteran's left knee disability is evaluated under the rating 
code for degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the specific 
joint or joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is merited for X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  A 
20 percent evaluation is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The normal range of motion of the knee is 140 degrees of flexion 
and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Additionally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

The evidence includes a December 2005 VA examination of the 
spine, which also included some findings pertaining to the left 
knee.  The left knee had a range of motion from zero to 120 
degrees without change after three repetitions.  There was a 
negative drawer sign, negative McMurray's sign, and no effusions.  
There was no evidence of internal derangement and no functional 
impairment.  

The Veteran was also afforded a May 2006 VA examination of the 
joints.  The Veteran reported intermittent pain in the left knee 
associated with activities such as driving, sitting for more than 
30 minutes, or walking on concrete.  He reported several falls 
due to syncope in which he had landed on his knee, which resulted 
in increased pain.  He did not describe any weakness, 
fatigability, or stiffness.  He denied swelling, heat, or redness 
changes.  The Veteran reported episodes of instability about two 
or three times per week.  He did not describe flare-ups.  He did 
not use a cane, but did use a knee sleeve intermittently.  The 
Veteran had never undergone surgery for the knee, and there were 
no episodes of dislocation or recurrent subluxation.  

On examination, the Veteran walked without a limp or use of an 
assistive device.  He was in no distress.  The range of motion of 
the left knee was made using a goniometer.  The Veteran had full 
extension to zero degrees, and flexion was to 130 degrees with 
mild pain at the end of the range.  He had medial joint line 
tenderness to palpation.  There was no effusion, and knee flexor 
and knee extensor strength was 5/5.  All testing of the 
ligamentous structures was negative, and there was no laxity of 
the medial collateral ligament or lateral collateral ligament.  
He had no difficulty standing on his toes or heels repeatedly, 
and he could perform a repeated squat for 5 to 10 repetitions 
without difficulty.  The diagnosis was history of left knee 
injury, and an examination that was consistent with symptomatic 
osteoarthritis of the left knee with mild restriction of motion.  
A May 2004 X-ray study revealed degenerative joint disease.  The 
Veteran had mild functional impairment with flare-ups.  

VA treatment records dating from 2005 to 2008 are part of the 
record.  Although these records consistently include left knee 
pain on the Veteran's list of problems, he did not undergo any 
specific treatment or examination of the knee during this period.  

With respect to the rating codes for limitation of motion, the 
Veteran's flexion would need to be limited to at least 30 degrees 
or his extension to at least 15 degrees in order to receive an 
evaluation of 20 percent or more.  However, December 2005 VA 
examination found that the Veteran retains 120 degrees of flexion 
and zero degrees of extension.  The May 2006 examination found 
130 degrees of flexion.  Moreover, his range of motion was 
unchanged by pain, weakness, fatigability or incoordination 
following repetitive motion.  Therefore, despite the complaints 
of pain, there is no basis for an increased evaluation due to 
limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 
5260, 5261.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present case, 
the medical findings do not establish loss of both right knee 
flexion and extension to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of VA 
General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of the 
knee may, in some circumstances, be rated separately under 
Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic Code 
5257 is not appropriate.  It is acknowledged that the Veteran has 
complained of giving way of the knee.  Moreover, he notes that he 
sometimes wears a knee sleeve.  However, the claims file does not 
contain objective evidence of instability.  While the Veteran is 
credible to report his perception of the symptoms, the objective 
testing performed at both examinations was negative for 
instability and there was no subluxation.  Again, as there is no 
objective evidence of instability, separate evaluations for range 
of motion and instability are not warranted here.  In short, the 
objective findings are deemed more probative than the Veteran's 
statements with respect to his instability symptomatology.

Regarding alternate diagnostic codes, as the evidence fails to 
establish ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of the 
tibia or fibula, a higher rating is not possible under Diagnostic 
Code 5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (West 2002).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran's subjective and objective symptoms of 
pain, limitation of motion, and instability are specifically 
contemplated by the rating criteria.  Accordingly, referral for 
extraschedular consideration in this case is not in order.  

Intervertebral Disc Syndrome

The Veteran contends that the 10 percent evaluation assigned to 
his service connected back disability is no longer adequate to 
reflect the impairment that is caused by this disability.  

The record shows that entitlement to service connection for a 
disc syndrome superimposed upon scoliosis was established in a 
March 1953 rating decision.  A 10 percent evaluation was assigned 
for this disability, which currently remains in effect.  The 
Veteran's claim for an increased rating was received in August 
2005.  

The Veteran's disability is evaluated under the rating code for 
intervertebral disc syndrome.  This rating code states that 
intervertebral disc syndrome is to be evaluated under either the 
General Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or, there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The next higher evaluation for the thoracolumbar spine is 40 
percent.  A 40 percent evaluation is warranted if there is 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of greater than 40 percent requires unfavorable 
ankylosis.  Unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension, 
resulting in several symptoms described in Note 5 of the general 
formula for diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, Codes 5235-5243.  

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months, then a 60 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, then a 40 percent evaluation is warranted.  When there 
are incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
then a 20 percent evaluation is warranted.  When there are 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months, then a 10 
percent evaluation is merited.  Note (1) states that for purposes 
of evaluations under 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Code 5243.

The Veteran was provided with a VA examination of his spine in 
December 2005.  The Veteran said that he had a history of a 
herniated disc, but he had never undergone surgery.  He had 
worked as a draftsman, during which time he had always complained 
of low back pain which he alleviated by changing positions or 
standing up to stretch.  Currently, the Veteran complained of 
intermittent stiffness and pain in the lower back that increased 
with he changed position from a seated to a standing position.  
He also had bilateral upper buttock spasms without continuous 
pain or radiation.  The Veteran reported increased back 
discomfort and stiffness in cold weather, and low back pain with 
stiffness when first getting out of bed in the morning.  He did 
not take any medications and denied periods of flare-ups although 
he said he was unable to pick up heavy objects due to increased 
back pain.  There was no bowel or bladder difficulty, no 
parethesias, tingling, weakness in the lower extremities, or 
radiculitis syndromes.  The Veteran did not use any assistive 
devices for ambulation.  He was given a back brace when he was 
first discharged but stopped using it on the advice of another 
doctor.  The Veteran could perform his activities of daily living 
but had to sit or bend carefully to tie his shoes.  He played 
golf, walked daily, and did minimum ballroom dancing.  The 
Veteran had difficulty getting in and out of his car but still 
drove, and would have increased stiffness and pain as a result.  

On examination, the Veteran had a normal gait without limp and 
did not use any assistive device to walk.  The spine had normal 
curvature and symmetry with no obvious spasms or pain to 
palpation of the lumbar paraspinal muscles.  Forward flexion was 
limited to 70 degrees due to stiffness but without any subjective 
pain.  Extension was to 20 degrees, rotation to the left and 
right was to 25 degrees with no increased pain at the end of the 
range, and right and left bending was to 20 degrees without 
discomfort at the end point.  There was no change in range of 
motion after repetition times three.  The neurological 
examination showed that the sensory and motor examinations were 
intact.  Strength was normal, deep tendon reflexes were 1+, and 
straight leg raising was negative bilaterally.  The Veteran noted 
no incapacitating episodes during the past 12 months.  A 2003 X-
ray study showed normal lumbovertebral bodies in stature and 
alignment.  There was mild osteophytic lipping throughout the 
lumbar spine with mild disc space narrowing at L5 to L6.  The 
impression was mild degenerative disease.  The overall assessment 
was a history of degenerative joint disease confirmed by imaging, 
with mild functional impairment with flare-ups of low back pain.  
There were no neurological deficits.  

December 2005 X-ray studies resulted in an impression of minimal 
degenerative changes of the lumbar spine, and minimal vertebral 
body height loss seen in the T12 vertebral body.  

A September 2007 X-ray study resulted in an impression of 
moderate osteoarthritic disease of the thoracolumbar spine 
without evidence of compression fractures.  

VA treatment records dated from 2005 to 2008 show that the 
Veteran's back pain continued to be included on his problem list, 
but there is no indication of any other ongoing treatment for 
this disability.

The Board finds that entitlement to an evaluation in excess of 10 
percent for the Veteran's intervertebral disc syndrome is not 
merited under either of the applicable rating formulas.  

The Veteran denied having any incapacitating episodes during the 
past 12 months at the December 2005 VA examination.  There is no 
evidence of any incapacitating episodes since December 2005.  
Therefore, there is no basis for a 20 percent or higher rating 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  

As for the General Rating Formula for Diseases and Injuries of 
the Spine, the Veteran's forward flexion was to 70 degrees, which 
exceeds the 60 degrees or less needed for a rating greater than 
10 percent.  His combined range of motion also exceeded the 120 
degrees or less that warrants a 20 percent rating.  The December 
2005 examiner noted that the Veteran's range of motion was not 
further decreased by pain, weakness, incoordination or 
fatigability after repetitive motion.  This examination was also 
negative for muscle spasm, guarding, abnormal gait, and an 
abnormal spinal contour, and there were no neurological 
abnormalities.  Therefore, there is no basis for an evaluation of 
more than 10 percent under either formula, and the Veteran's 
claim must be denied.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5243.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  The 
Veteran's subjective and objective symptoms of pain, stiffness, 
and limitation of motion are specifically contemplated by the 
rating criteria.  The December 2005 VA examiner described the 
functional impairment as mild.  Accordingly, referral for 
extraschedular consideration in this case is not in order.  
38 C.F.R. § 3.321(b) (West 2002); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee is denied. 

Entitlement to an evaluation in excess of 10 percent for 
intervertebral disc syndrome, superimposed upon scoliosis is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


